Citation Nr: 0518288	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right lower leg 
disability manifested by atrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980, from March 1982 to March 1985, and from June 1986 to 
May 27, 1990.  The character of service from May 28, 1990, 
until discharge in May 1993 is considered a bar to VA 
disability compensation benefits. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2003, the Board remanded the claim to the RO for 
further procedural and evidentiary development, requesting 
(1) compliance with the duty to notify provisions of the 
Veterans Claims Assistance Act to 2000 (VCAA); and (2) a VA 
neurology examination. 

In May 2004 by letter, the RO notified the veteran of the 
VCAA and the VA examination was conducted in September 2004.  
As the requested development has been completed, no further 
action to ensure compliance with the Board's remand is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2005 rating decision, the RO granted service 
connection for hypertension an issue that had been on appeal. 


FINDING OF FACT

The right lower leg disability manifested by atrophy with 
weakness and neurological impairment is not attributable to a 
disease or injury in service, and is not caused or aggravated 
by a service-connected disability. 



CONCLUSION OF LAW

A right lower leg disability manifested by atrophy was not 
incurred in or aggravated during service and was not caused 
or aggravated by any service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO rating decision, 
the RO did not err in not providing such notice.  The Court 
did state that an appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini, supra at 120; VAOPGCPREC 7-2004.  

The RO provided the veteran with VCAA notice by letters in 
March 2001 and May 2004, following the October 1995 
adjudication of his claim.  The VCAA notices included the 
type of evidence needed to substantiate the claim of service 
connection, namely: evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf.  He was given 60 days to respond.  In 
addition, in the October 2003 remand, the veteran was put on 
notice that the evidence needed to substantiate the claim 
should include evidence that the claimed disability was 
associated with the service-connected right knee disability.  
In the March 2001 letter, the RO informed the veteran to 
identify any additional information or evidence to support 
the claim, which is to the same effect of the provision of 
38 C.F.R. § 3.159, requesting that he provide any evidence in 
his possession that pertained to the claim. 

Regarding the timing of the notice, since the VCAA-notice 
came long after the initial adjudication of the claim, it did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action of the RO described 
above, cured the error in the timing of the notice because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, and 
he did submit additional argument.  Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).



As for the deciding of the claim after receiving additional 
pertinent evidence before the expiration of the one-year 
period to submit evidence, 38 U.S.C.A. § 5103(b)(3) (West 
2002 and Supp. 2004) authorizes VA to make a decision on the 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory on-year period.
For these reasons, the veteran was not prejudiced by either 
the delay in providing the VCAA content-complying notice or 
the content of the VCAA notice because neither affected the 
essential fairness of the adjudication, and no further action 
is needed to ensure compliance with the duty to notify under 
the VCAA.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  It is noted that the veteran was 
provided a VA compensation examination in September 2004, 
which addressed the matter of etiology.  As the veteran has 
not identified any other evidence and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310.  In addition, service 
connection is permitted for aggravation of a non-service- 
connected disability caused by a service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Factual Background

The service medical records for the several periods of 
service contain no complaint, finding, or history of right 
lower leg atrophy.  The veteran was seen for right knee 
problems at various times, and service connection has since 
been established for a right knee disability. 

After service on VA examination in September 1995, the 
veteran complained of right lower leg symptoms of weakness 
and atrophy that began about 2 years earlier.  The diagnosis 
was disuse atrophy from Achilles pain versus peripheral nerve 
damage.  It was noted that a neurological consultation would 
be necessary if more information was needed. 

Records of a VA domiciliary, dated in 1996, disclose a 
history of weakness and atrophy of the right calf muscle that 
had been in existence for about 3 years and was advancing in 
a very slow and progressive way.  The impression was 
mono-neuropathy of the right lower leg with absent right 
ankle reflex and weakness of the tibialis anterior and 
gastrocnemius muscles. 

In an August 1996 letter, a private physician stated that the 
veteran had progressive weakness and atrophy of the right 
calf muscle.  The assessment included atrophy of right calf 
muscle and absence of the right ankle reflex. 

Social Security Administration (SSA) records, dated in 1996 
and 1997, show that the veteran was receiving disability 
benefits based on fractures of the lower limb and sprains and 
strains. 

Private medical records, dated in 1997, disclose that the 
veteran reported atrophy of the right ankle followed an 
accident in the military.  He also reported an incident, 
stepping on to a curb, in which he had felt a sudden burning 
and popping sensation in his ankle.  The examiner stated that 
according to the veteran's description, it sounded as if he 
might have experienced a rupture of the Achilles tendon.  The 
pertinent finding was a significant difference in the right 
calf circumference, 33 1/2 centimeters, compared the left calf 
circumference, 37 centimeters.  The assessment was atrophy of 
the right calf muscle and absent right ankle reflex, probably 
secondary to an old Achilles rupture.  

VA records, dated in March 1998, show that the veteran 
complained of weakness in the right leg since sustaining 
trauma to the right knee and injury to his left ankle.  It 
was noted that he was utilizing a right ankle brace for foot 
drop, resulting from a right knee injury.  The initial 
impressions included a previous right knee injury with a 
history of a loose body in the right knee and a probable 
injury to the peroneal nerve leading to foot drop.

On VA examination in January 2002, it was noted that the 
right calf atrophy was the result of nerve damage and 
weakness, which developed after the veteran left the 
military.  

On VA neurological examination in September 2004, the 
examiner stated that he had reviewed the claims folder, 
including the service medical records.  The examiner reported 
that it was problematic to provide a diagnosis because the 
pattern of sensory loss suggested a lesion affecting the 
sciatic nerve trunk rather than its peroneal branch.  The 
examiner stated the existing functional impairment could not 
be explained satisfactorily by a lesion of the peroneal 
nerve, which did not supply the gastrocnemius and soleus 
muscles.  The examiner concluded that the veteran appeared to 
have a neuropathy involving the sciatic nerve, particularly 
at the popliteal division, of undetermined etiology.  After 
electrical diagnostic testing that was consistent with mild 
right tibial and left peroneal motor neuropathy and a MRI of 
the lumbar spine that revealed central disc bulges at L3-L4 
and L4-L5, the examiner stated the his opinion remained the 
same. 

Analysis

The veteran's service medical records are silent for any 
disability involving the right lower leg.  Symptoms of the 
right lower leg, including weakness and atrophy, first 
manifested in the mid 1990s, several years after his service 
separation.  From the mid 1990s onward, the veteran has been 
variously diagnosed as having, among other things, disuse 
atrophy from Achilles pain versus peripheral nerve damage, 
mono-neuropathy of the right lower leg with absent right 
ankle reflex and weakness of the tibialis anterior and 
gastrocnemius muscles, and generic right leg atrophy.  

In an attempt to reconcile the nature and etiology of any 
disability of the right lower leg, the Board remanded the 
case in October 2003 in order to obtain a medical opinion 
addressing whether any disability of the right lower leg was 
related to his military service. 

Pursuant to the Board's remand, the veteran underwent a VA 
examination in September 2004.  The examiner had an 
opportunity to review the claims folder as well as interview 
and medically evaluate the veteran.  The examiner stated that 
it was very problematic to provide a diagnosis.  
Nevertheless, the examiner pointed out that the pattern of 
sensory loss was suggestive of a lesion of the sciatic nerve 
trunk rather than its peroneal branch.  The examiner 
concluded that the veteran appeared to have a neuropathy 
involving the sciatic nerve, particularly at the popliteal 
division, and the etiology of such was deemed undetermined. 

The most probative evidence on file is the September 2004 VA 
examination opinion, which is to the effect that a neuropathy 
of the sciatic nerve caused the right lower leg disability.  
The opinion fails to link the veteran's right lower leg 
disability to a disease or injury in service or to a service-
connected disability.  It is noted that the veteran is not 
service-connected for any neurological impairment to the 
sciatic nerve or any disability of the back.  

While there is evidence of a possible relationship between 
the right lower leg problems and an old Achilles rupture, 
service connection has not been established for a right 
Achilles injury. 
As for the veteran's statements, to the extent that he 
relates any right lower leg disability to his service-
connected right knee disability, he is not competent to offer 
an opinion on a matter requiring medical expertise and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a right lower leg disability 
manifested by atrophy is denied. 



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


